— Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 25, 2002 (People v Pierotti, 291 AD2d 574 [2002]), affirming a judgment of the County Court, Nassau County, rendered August 31, 2000.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Rivera, Spolzino and Ritter, JJ, concur.